PER CURIAM.
The Department of Children and Families (the “Department”) seeks certiorari review of a non-final discovery order. We grant the petition and quash the order. Dep’t of Children & Family Servs. v. I.C., 742 So.2d 401, 405 (Fla. 4th DCA 1999). In doing so, we acknowledge respondent’s limited concession, but decline to construe the order as requiring in camera production as it is clear in this case that the order required dissemination of the records. Cf. id.
The trial court issued the order under review while considering a suitability assessment associated with a specific dependent child. During the hearing, the court heard about delay between the child’s referral for psychiatric evaluation and the actual assessment. The court expressed frustration and then ordered the Department to produce to the attorney ad litem
[a]ll referrals, information, documentation or records made in the 30 days preceding this Order for a Palm Beach County dependent child to receive a psychiatric evaluation and/or assessment. Any and all information, documentation or records regarding the appointment made as a result of a referral for a psychiatric evaluation and/or assessment made in the preceding 30 days.
First, any such discovery should be reviewed in camera given the confidential nature of the children’s information. Id. Second, the production as ordered is too broad. Id. Consequently, we grant the petition and quash that portion of the order.1

Petition for writ of certioran granted.

WARNER, TAYLOR and LEVINE, JJ., concur.

. The Department contested only the portion of the order requiring it to release confidential records of children who are not parties to the case below. It noted that the dependent child’s placement rendered moot any other issues.